Title: From George Washington to Brigadier General James Hogun, 22 February 1779
From: Washington, George
To: Hogun, James


Sir
Head Quarters Middle Brook 22d Feby 1779

Inclosed you have Copy of the Arrangement of the 3d North Carolina Battalion as transmitted to me by the Board of War for my revisal before the Commissions are issued. If no alterations, by Resignations or other ways, have happened since the Copy was made out be pleased to apply to the Board for the Commissions. I have sent the arrangement of the 1st and 2d Batts. to Colo. Clarke that he may advise if any alterations have happened in them. I am Sir Yr most obt.
